                Case 2:19-cv-02137-KHV-GEB Document 4 Filed 05/01/19 Page 1 of 2




                               IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF KANSAS


  DAVID BEATY and DB SPORTS, LLC,                        )
                                                         )
                 Plaintiffs,                             )
                                                         )
  v.                                                     )             Case No. 2:19-cv-02137
                                                         )
  KANSAS ATHLETICS, INC.                                 )
                                                         )
                 Defendant.                              )


                 CLERK’S ORDER FOR FOURTEEN (14) DAY EXTENSION OF TIME

                Pursuant to D. Kan. Local Rule 77.2, the Clerk has been advised that service of the

Complaint was made on the defendant on April 12, 2019, and that responsive pleadings are due to

be filed on or about May 3, 2019. The time for responding to the Complaint has not expired.

                Defendant Kansas Athletics, Inc. requests a Clerk’s Extension of fourteen (14) days, up to

and including May 17, 2019 in which to file its answer or otherwise respond to Plaintiffs’

Complaint.

                IT IS HEREBY ORDERED that defendant Kansas Athletics, Inc., shall have an extension

of time, up to and including May 17, 2019 in which to answer or otherwise respond to Plaintiffs’

Complaint (Doc. 1).

                                                              s/Colleen Abraham, deputy clerk 05/01/2019
                                                             CLERK OF THE DISTRICT COURT
/s Eric J. Aufdengarten
Eric J. Aufdengarten #21289
Associate General Counsel
The University of Kansas
245 Strong Hall, 1450 Jayhawk Blvd.
Lawrence, Kansas 66045
Tel: (785) 864-3276
Fax: (785) 864-4617
eja@ku.edu
Counsel for Defendant Kansas Athletics, Inc.

{L0069115.3 }                                           1
                Case 2:19-cv-02137-KHV-GEB Document 4 Filed 05/01/19 Page 2 of 2




                                        CERTIFICATE OF SERVICE

                The undersigned counsel certifies that a true and correct copy of this document was filed

through the Court’s CM/ECF filing system on the 1st day of May, 2019 which generated a Notice

of Electronic Filing to the following counsel:

                James D. Griffin
                Brent N. Coverdale
                Scharnhorst Ast Kennard Griffin, PC
                1100 Walnut, Suite 1950
                Kansas City, MO 64106-2143
                jgriffin@sakg.com
                bcoverdale@sakg.com
                Counsel for Plaintiff



                                                            /s Eric J. Aufdengarten
                                                            Eric J. Aufdengarten
                                                            Counsel for Defendant




{L0069115.3 }                                           2
